Citation Nr: 9936244	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-20 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to a compensable evaluation for hemorrhoids.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  This appeal arises from an April 1997 rating decision 
of the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).

In June 1998, the Board of Veterans' Appeals (Board) issued a 
decision which denied the veteran's claims.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), pursuant to a Motion for 
Remand by the Secretary, vacated the Board's decision in a 
February 1999 decision, and remanded the case for 
readjudication.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  A history of rheumatic fever was noted at the veteran's 
entrance into service in 1968.

2. There was no increase in the severity of the veteran's 
rheumatic fever during his period of active duty.

3.  Since September 1996, the veteran's service connected 
hemorrhoids have been manifested by a moderately large 
external hemorrhoid, which on examination was not inflamed, 
and occasional bleeding, representing a mild to moderate 
level of disability; large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, have not been shown.


CONCLUSIONS OF LAW

1.  Rheumatic fever was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.306(a) (1999).

2.  The criteria for a compensable evaluation for 
hemorrhoids, since September 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
7336 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Rheumatic Fever

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In order for 
aggravation to be found, an increase in disability during 
service, beyond the normal progress of the disease, must be 
demonstrated.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 C.F.R. § 3.304(b) (1999).

The service entrance examination dated in February 1968 noted 
that the veteran had rheumatic fever during childhood, and 
had been treated with monthly procaine penicillin injections 
until one year prior to the examination.  A physician's 
statement dated in March 1968 noted that the veteran had been 
treated in the past for a congenital heart defect and 
combined ventricular hypertrophy.  In June 1969, the veteran 
was noted to have no evidence of rheumatic heart disease.  On 
the separation examination in November 1969, rheumatic fever, 
treated with penicillin until last year, was noted.

The veteran submitted a written statement dated in October 
1996 which noted that he had been treated for approximately 
20 years following service at the Medical Center of Mayaguez, 
but had not been seen there for the past seven or eight 
years.

An October 1996 statement from the Department of Health, 
Mayaguez Medical Center, indicated that the veteran's medical 
record had been inactive for 12 years, and no information was 
available regarding any prior treatment.

A January 1997 cardiology referral from the VAMC in San Juan, 
Puerto Rico, noted that the veteran's rheumatic fever 
condition, while stable, required additional treatment, which 
he was not eligible to receive due to his nonservice-
connected status.

On VA cardiology examination in March 1997, the veteran 
reported that he was told he had rheumatic fever at age 12.  
The examiner stated that the clinical history was atypical 
and not suggestive of rheumatic fever.  The veteran had been 
kept on prophylactic penicillin every month for many years 
because he continued to present a cardiac murmur.  The 
veteran had been asymptomatic until one year prior to the 
examination when he began to complain about palpitations.  A 
recent Holter test had failed to pick up an arrhythmia.  
Examination of the chest showed symmetrical chest expansions 
with lungs clear to auscultation and percussion.  The heart 
exhibited a normal sinus rhythm, with no murmur.  
Electrocardiogram and chest X-ray were normal.  The diagnosis 
was no significant heart disease found on this examination. 

The evidence of record clearly shows that the veteran's 
rheumatic fever was noted at entrance into service and was 
not symptomatic during service, and the current examination 
showed no significant heart disease.  The veteran has 
contended that his rheumatic fever was aggravated during 
service.  However, his lay statements are contradicted by the 
contemporaneous service medical records which show no heart 
problems or other manifestations of rheumatic fever.  In any 
event, the veteran's statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

There is no objective evidence of record which suggests that 
the preexisting rheumatic fever disability increased in 
severity during service.  There is an indication that the 
veteran was treated for his rheumatic fever for some period 
of time following service; however, the records are not 
currently available.  In any case, there is no indication 
that they would be probative on the issue of whether the 
disability increased in severity during service, or was 
aggravated.  Accordingly, the Board finds that the veteran's 
claim for service connection for rheumatic fever is denied, 
as the available evidence shows that this disability 
preexisted military service, did not increase in severity 
during service and thus was not aggravated.  There is no 
equipoise between the positive and negative evidence; 
therefore no reasonable doubt issue is raised.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

In the Motion for Remand, it was noted that the appellant, in 
his informal brief, argued that the Board did not give 
adequate consideration to 38 U.S.C. § 1110 and 38 C.F.R. 
§ 3.303 and that the Board should address all of the 
appellant's arguments.  A copy of the appellant's informal 
brief was not forwarded to the Board, but the Board will 
attempt to address these points.  38 U.S.C. § 1110 outlines 
the requirements for basic entitlement to service connection, 
and provides, in pertinent part, that a disability incurred 
during service or a disability that preexisted service but 
was aggravated during service may be service connected.  In 
this case, there is no showing that rheumatic fever 
developed, or was incurred, during service.  Because a 
history of rheumatic fever was noted at the time of the 
veteran's entry into service and because there is medical 
evidence of record showing treatment with penicillin until 
one year prior to the service entrance examination, the issue 
becomes whether this disorder was aggravated during service.  
The regulations, 38 C.F.R. §§ 3.303 - 3.306, address the 
requirements to show aggravation during service.  At a 
minimum, to find that aggravation of a disability occurred, 
it must be shown that the disability increased in severity 
during service.  If it increased in severity during service, 
then a rebuttable presumption of aggravation arises.  
However, as discussed in this decision, there is no competent 
evidence showing an increase in severity during service of 
the symptoms of the preexisting rheumatic fever, and thus the 
Board concludes that there was no aggravation.

Hemorrhoids

The service medical records indicated that the veteran was 
seen with mild external hemorrhoids in 1969.  Service 
connection was granted for hemorrhoids in April 1997.  A 
noncompensable evaluation was assigned from September 1996 
under code 7336.  The veteran contends that he is entitled to 
a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran's hemorrhoid disability is evaluated under Code 
7336.  38 C.F.R. Part 4, Code 7336 (1999).  Code 7336 
contemplates a 10 percent evaluation where large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences, are demonstrated.  
The current noncompensable evaluation is appropriate where 
mild or moderate internal or external hemorrhoids are shown.  
38 C.F.R. Part 4, Code 7336 (1999).

A VA examination was conducted in January 1997.  The veteran 
reported that his hemorrhoids were frequently inflamed and 
occasionally bled.  On examination, there was one moderately 
large external hemorrhoid at 12 o'clock which was not 
inflamed.  The diagnosis was external hemorrhoids. 

The Board is of the opinion that the VA examination 
demonstrates that the veteran's service-connected hemorrhoid 
disability does not more nearly approximate a level of 
impairment consistent with a 10 evaluation under Code 7336.  
There is no showing of large, or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, and no frequent 
recurrences.  The veteran's disability is manifested by a 
single moderately large hemorrhoid which was not inflamed on 
examination, and occasional bleeding, and is well within the 
mild to moderate range of the current noncompensable 
evaluation.  38 C.F.R. Part 4, § 4.7, Code 7336 (1999).  The 
Board finds that the preponderance of the evidence is against 
an increased rating at any time since September 1996.  In 
this regard, see Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  There is no equipoise between the positive 
and negative evidence in this case and no reasonable doubt 
issue is raised.  38 C.F.R. § 3.102 (1999). 


ORDER

Service connection for rheumatic fever is denied.

A compensable evaluation for hemorrhoids is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

